ON REHEARING.
Mr. Justice Wilkes
delivered the further opinion of the court.
In this case there is a petition to rehear, based upon extracts from a published synopsis of the original opinion. These extracts present only a partial statement of what was decided, and omitted the clause which embodies the gist of the opinion, as follows: “The fundamental idea in all these cases is that no costs shall be drawn out of the State or county treasuries until they shall have been first properly taxed, and shall have been approved by the judge and attorney-general, and audited by the comptroller or county judge, as the case may be.” The error of counsel for petitioners is in assuming that some costs which are to be paid out of the county treasury are what we style “certifiable,” and some are not, whereas no costs are payable out of the public treasury either State or county unless they have been certified. *17Costs arising under sections 7601 and 7604, in what are styled small-offense cases, mnst he certified, as well as those arising under sections 7593, 7602, and other sections.
It is said in the petition that this holding assumes the whole point in issue. We do not understand that the court assumes the point, hut that it decides it upon a proper reading and construction of the statutes. It is said in the petition that under our holding the cost becomes payable by the county immediately upon the rendition of the judgment. We did not so hold and do not so understand the law. To epitomize our holding:
Under the law, the county judge is made the final auditor or tribunal to determine whether a bill of cost shall or shall not be paid out of the county treasury. When a bill of cost in a small-offense case is presented to him, for payment out of the county treasury, his first inquiry should be, has it been properly taxed by the justice against the defendant? Shannon’s Code, section 7604. If it has been taxed against the prosecutor, it may not be retaxed against the county, even though it cannot be made by execution out of the prosecutor. Morgan v. Pickard, 86 Tenn., 208, 9 S. W., 690. The next inquiry of the county judge should be, has execution been issued against the defendant on it, and returned nulla bona f Shannon’s Code, section 7604. Subsection 5 of section 7619 does not apply to costs in small-offense cases. Next, has the bill of costs been presented to the *18judge and attorney-general, accompanied with the certificate of the justice of the peace who tried the case that the prosecution was not frivolously, maliciously, or set on foot, to procure fees? Shannon’s Code, sections 7601, 7602, 7603. Next, has it been approved by the judge and attorney-general? Shannon’s Code, section 7602. Next, have the costs been paid into the county treasury, either in cash, or in work of the convict? If all these prerequisites appear, and there is no other valid objection to the bill of costs, the county judge may order its payment out of the county treasury; otherwise not.
We cannot agree with counsel for the petitioners, nor with the concession of counsel for the county, that the costs became at once payable out of the county treasury (even though taxed, certified, and approved), before the county has realized the fund out of which to pay them. It is the purpose of the workhouse act, in addition to the punishment of confinement, and along with such confinement, to provide the funds to pay the costs of the prosecution. If the county fails to realize such fund because of escapes or deaths, or other causes, then it has no funds properly applicable to the payment of such costs, and cannot be required to pay them. They are charges against the county, but to be paid out of the funds realized from the defendant, and not otherwise. It is proper to add that the certification of bills of cost for payment is not to be confused with the certified statement of sentence required, under section 7420, to *19be furnished, one to the county judge, and one to the superintendent of the workhouse.
There are several collateral questions presented in both the original briefs and in the petition to rehear, which we do not consider material, as we base our holding upon the proper construction and plain meaning of the statutes themselves. We are thoroughly satisfied that this holding is wise in policy, just in ^reason, correct in principle, and sound in law, and we affirm it unanimously; at the same time expressing our appreciation of the ability and ingenuity of counsel for the petitioners. The petition is dismissed.